Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on 11/17/2022 and claim amendments filed 09/14/2022 have been entered.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/21/2020, 12/21/2020, 07/23/2021, and 04/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner
Response to Amendment
The claim amendments filed 09/14/2022 have been entered. Currently, claims 1-2,5,8,11,15,17-18,22,25,36-37,41,43-45, and 47-48 remain pending in the application. Independent claims 1, 36, and 43 were amended by Applicant, without the addition of new matter. Additionally, claims 4 and 46 have been cancelled, but the subject matter has been introduced into independent claims 1, 36, and 43, ultimately changing the scope of claims 1, 36, and 43. 
Response to Arguments
Applicant's arguments, see Remarks filed 09/14/2022 have been fully considered but they are not persuasive. Applicant’s amendment to independent claims 1, 36, and 43 of inserting the subject matter of cancelled claim 4 and 46, results in independent claims 1, 36, and 43 being rejected based on the previous 35 USC 103 rejection for the original claims 4 and 46.
Applicant makes the argument that "Element 295 of Robinson is a linker material that "is coupled to adhesive layer 277 via functional group 280." Robinson, paragraph [0043]. As shown in Figure 2A of Robinson, reproduced below, elements 295 are not a layer separate from the adhesive layer 277 but are embedded within the adhesive layer 277" (Remarks, Page 8, Paragraph 4). 
In response to applicant's argument (Remarks, Page 8, Paragraph 4) and amendment, the prior art of record would still read on this limitation because Robinson discloses the photosensitive adhesive layer 277,295 comprises an adhesive release layer 295 and one or more acrylic and polyurethane adhesive layer 277. Although this adhesive release layer 295 is embedded in the one or more acrylic and polyurethane adhesive layer 277, it still meets the claim limitations as the adhesive release layer 295 is as an embedded/potting layer that is configured to contact the tissue. 
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11, 25, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) and in further view of Gooch et al. (U.S. Patent Pub. No. 20030180341).
Regarding claim 1, Robinson discloses a light deactivated adhesive drape system 200 (Paragraph 44 and Fig. 2B) configured to be coupled to tissue 105 (Paragraph 44 and Fig. 2B), the system 200 comprising: a drape 200 (Paragraph 44 and Fig. 2B) comprising: a photosensitive adhesive layer 277,295 (Paragraph 44 and Fig. 2A, 2B) comprising an adhesive release layer 295 (Paragraphs 44 and Fig. 2A,2B, adhesive release layer 295 is embedded in the one or more acrylic and polyurethane adhesive layer 277, it still meets the claim limitations as the adhesive release layer 295 is as an embedded/potting layer that is configured to contact the tissue) and one or more of an acrylic or polyurethane adhesive layer 277 (Paragraphs 53, 68, and Fig. 2B, adhesive 277 comprises combination of acrylic and polyurethane), the photosensitive adhesive layer 277,295 having at least one release agent 182 (Paragraphs 44, 48, 108 and Fig. 2B) disposed within the photosensitive adhesive layer 277,295, wherein the at least one release agent 182 is configured to weaken a bond (Paragraphs 44, 112) of the photosensitive adhesive layer 277,295 to the tissue 105 upon exposure to at least one of a plurality of light wavelengths 184 (Paragraph 44 and Fig. 2B), and a flexible film layer 125 (Paragraph 44 and Fig. 2B) coupled to the photosensitive adhesive layer 277,295, wherein the plurality of light wavelengths 184 are wavelengths comprising a portion of a visible light spectrum (Paragraph 123).
However, Robinson fails to explicitly disclose a removable filter layer coupled to the flexible film layer opposite the photosensitive adhesive layer, the removable filter layer configured to block the plurality of light wavelengths that activate the at least one release agent.
Joy teaches an analogous light deactivated adhesive drape system (Paragraph 49, photoresponsive adhesive layer, substrate layer, and removable light occlusive layer) with a removable filter layer (Paragraphs 49-50, removable light occlusive layer may be attached to the second side of the transparent or partially transparent substrate opposite the first side of the substrate that attaches to the photoresponsive adhesive layer) coupled to the analogous flexible film layer (Paragraph 49, paper substrate, wherein paper is material is construed as flexible) opposite (Paragraph 50) the analogous photosensitive adhesive layer (Paragraph 49, photoresponsive adhesive layer), the removable filter layer (Paragraph 49, removable light occlusive layer) configured to block (Paragraph 49, removable light occlusive layer blocks range of light wavelengths and partially transparent layer is transparent to at least one wavelength, such that separate ranges of light wavelengths are blocked by the removable light occlusive layer and  partially transparent layer) the analogous plurality of light wavelengths (Paragraph 49) that activate the at least one analogous release agent (Paragraphs 49-50, adhesive with a cross-linker that includes a photo-responsive group that is construed as a release agent).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible film layer of Robinson, so that there is a removable filter layer blocking the plurality of light wavelengths, as taught by Joy, in order to provide an improved light deactivated adhesive drape system with an removable filter layer with the ability to block separate ranges of light wavelengths for preventing the adhesive from prematurely switching to a low strength conformation increasing the application time of the drape (Joy, Paragraph 49).
However, the combination of Robinson in view of Joy also fails to explicitly disclose wherein the removable filter layer is configured to be removable upon exposure to a solvent.
Gooch teaches the analogous removable filter layer (Paragraph 76 and Figures 1-2, biocopmpatable hydrophilic film) is configured to be removable upon exposure to a solvent (Paragraph 76, film is safely removable with isopropyl alcohol).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer of Robinson in view of Joy, so that the removable filter layer is removable upon exposure to a solvent, as taught by Gooch, in order to provide an improved light deactivated adhesive drape system with an enhanced removable filter layer that is insoluble in water and soluble in isopropyl alcohol solvent for desired and controlled removal of the film (Gooch, Paragraph 76). 
Regarding claim 2, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein the solvent is a non-water soluble solvent or wherein the solvent is isopropyl alcohol (IPA) (Gooch, Paragraph 76), and wherein the flexible film layer 125 (Robinson, Paragraphs 44, and Fig. 2b) is a breathable layer or polyurethane (Robinson, Paragraph 58, drape 125 composed of polyurethane).
Regarding claim 5, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein the adhesive release layer 295 is configured to contact (Robinson, Fig. 2B) the tissue 105, wherein the adhesive release layer 295 is disposed between (Robinson, Fig. 2B) the tissue 105 and the one or more of the acrylic and the polyurethane adhesive layer 277, and wherein the one or more of the acrylic and the polyurethane adhesive layer 277 is disposed between (Robinson, Fig. 2B) the adhesive release layer 295 and the flexible film layer 125.
Regarding claim 11, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein the one or more of the acrylic and the polyurethane adhesive layer 277 comprises a thin film (Robinson, Paragraph 69) or a thick gel.
Regarding claim 25, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein the removable filter layer comprises a single, opaque layer (Joy, Paragraph 49, light occlusive layer is a single opaque layer), and wherein the system 200 (Robinson, Paragraph 44 and Fig. 2B) further comprises a filter adhesive layer (Joy, Paragraph 49, light occlusive layer adhered to substrate, thereby forming a filter adhesive layer), wherein the removable filter layer (Joy, Paragraph 49, light occlusive layer) and the filter adhesive layer (Joy, Paragraph 49, light occlusive layer adhered to substrate, thereby forming a filter adhesive layer, wherein the light occlusive layer and its adhered layer form a single combined layer) comprise a single, combined layer.
Regarding claim 36, Robinson discloses a method comprising: coupling a light deactivated adhesive drape system 200 (Paragraph 44 and Fig. 2B) to a patient's tissue 105 (Paragraph 44 and Fig. 2B), wherein the light deactivated adhesive drape 200 system comprises: a drape 200 (Paragraph 44 and Fig. 2B) comprising: a photosensitive adhesive layer 277,295 (Paragraph 44 and Fig. 2B) comprising an adhesive release layer 295 (Paragraphs 44 and Fig. 2A,2B, adhesive release layer 295 is embedded in the one or more acrylic and polyurethane adhesive layer 277, it still meets the claim limitations as the adhesive release layer 295 is as an embedded/potting layer that is configured to contact the tissue) and one or more of an acrylic or polyurethane adhesive layer 277 (Paragraphs 53, 68, and Fig. 2B, adhesive 277 comprises combination of acrylic and polyurethane), the photosensitive adhesive layer 277,295 having at least one release agent 182 (Paragraphs 44, 108 and Fig. 2B) disposed within the photosensitive adhesive layer 277,295, wherein the at least one release agent 182 is configured to weaken a bond (Paragraphs 44, 112) of the photosensitive adhesive layer 277,295 to the tissue 105 upon exposure to at least one of a plurality of light wavelengths 184 (Paragraph 44 and Fig. 2B), and a flexible film layer 125 (Paragraph 44 and Fig. 2B, drape 125 coupled to photosensitive adhesive 277,295 opposite tissue 105) coupled to the photosensitive adhesive layer 277,295 opposite the tissue 105,  wherein the plurality of light wavelengths 184 are wavelengths comprising a portion of a visible light spectrum (Paragraph 123); exposing the photosensitive adhesive layer 277,295 to the at least one of the plurality of light wavelengths 184 configured to weaken the bond (Paragraphs 44, 112) of the photosensitive adhesive layer 277,295; and removing (Paragraph 44) the drape 200 from the tissue 105.
However, Robinson fails to explicitly disclose a removable filter layer coupled to the flexible film layer opposite the photosensitive adhesive layer, the removable filter layer configured to block the plurality of light wavelengths that activate the at least one release agent.
Joy teaches an analogous light deactivated adhesive drape system (Paragraph 49, photoresponsive adhesive layer, substrate layer, and removable light occlusive layer) with a removable filter layer (Paragraphs 49-50, removable light occlusive layer may be attached to the second side of the transparent or partially transparent substrate opposite the first side of the substrate that attaches to the photoresponsive adhesive layer) coupled to the analogous flexible film layer (Paragraph 49, paper substrate, wherein paper is material is construed as flexible) opposite (Paragraph 50) the analogous photosensitive adhesive layer (Paragraph 49, photoresponsive adhesive layer), the removable filter layer (Paragraph 49, removable light occlusive layer) configured to block (Paragraph 49, removable light occlusive layer blocks range of light wavelengths and partially transparent layer is transparent to at least one wavelength, such that separate ranges of light wavelengths are blocked by the removable light occlusive layer and  partially transparent layer) the analogous plurality of light wavelengths (Paragraph 49) that activate the at least one analogous release agent (Paragraphs 49-50, adhesive with a cross-linker that includes a photo-responsive group that is construed as a release agent).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible film layer of Robinson, so that there is a removable filter layer blocking the plurality of light wavelengths, as taught by Joy, in order to provide an improved light deactivated adhesive drape system with an removable filter layer with the ability to block separate ranges of light wavelengths for preventing the adhesive from prematurely switching to a low strength conformation increasing the application time of the drape (Joy, Paragraph 49).
However, the combination of Robinson in view of Joy also fails to explicitly disclose wherein the removable filter layer is configured to be removable upon exposure to a solvent.
Gooch teaches the analogous removable filter layer (Paragraph 76 and Figures 1-2, biocopmpatable hydrophilic film) is configured to be removable upon exposure to a solvent (Paragraph 76, film is safely removable with isopropyl alcohol).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer of Robinson in view of Joy, so that the removable filter layer is removable upon exposure to a solvent, as taught by Gooch, in order to provide an improved light deactivated adhesive drape system with an enhanced removable filter layer that is insoluble in water and soluble in isopropyl alcohol solvent for desired and controlled removal of the film (Gooch, Paragraph 76). 
Regarding claim 41, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein exposing the photosensitive adhesive layer 277,295 to the at least one of the plurality of light wavelengths 184 comprises exposing the photosensitive adhesive layer 277,295 to at least one visible light wavelength 184, and wherein the at least one of the plurality of light wavelengths 184 is in a blue through violet portion of a visible light spectrum (Robinson, Paragraph 123, wavelengths of visible light include blue through violet).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) in view of Gooch et al. (U.S. Patent Pub. No. 20030180341), as applied to claim 5, and in further view of Widenbrant et al. (WO 2017031359 A1).
Regarding claim 8, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein the flexible film layer 125 (Paragraph 44 and Fig. 2B) is disposed between the one or more of the acrylic and the polyurethane adhesive layer 277,295 (Robinson, Paragraph 44 and Fig. 2A, 2B) and the removable filter layer (Joy, Paragraph 49, substrate is disposed between the photoresponsive adhesive layer and the light occlusive layer).
	However, the combination of Robinson in view of Joy in view of Gooch fails to explicitly disclose wherein the drape further comprises a supporting layer, and wherein the removable filter layer is disposed between the flexible film layer and the supporting layer.
Widenbrant teaches wherein the analogous drape 100 further comprises a supporting layer 130 (Page 6, line 28 and Figure 3), and wherein the analogous filter layer 160 is disposed between (Page 6, lines 28-31 and Figure 3) the analogous flexible film layer 120 and the supporting layer 130.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer, so that there is a supporting layer with the removable filter layer disposed between the flexible film layer and supporting layer, as taught by Widenbrant, in order to provide an improved light deactivated adhesive drape system with an enhanced drape that has a multilayer construction with a supporting polymeric layer superficially located for increased protection of the drape with the underlying layers allowing for optimal contact and control with a substrate (Widenbrant, Page 6, lines 28-31).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) in view of Gooch et al. (U.S. Patent Pub. No. 20030180341), as applied to claim 1, and in further view of Lenz et al. (DE 19804665 A1).
Regarding claim 15, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses wherein the removable filter layer (Joy, Paragraph 49, light occlusive layer adhererd directly on substrate) is disposed directly onto the drape 200 (Robinson, Paragraph 44 and Fig. 2B), and wherein the plurality of light wavelengths 184 (Robinson, Paragraph 44 and Fig. 2B) includes wavelengths comprising blue through violet portions of the visible light spectrum (Robinson, Paragraph 123, wavelengths of visible light include blue through violet).
However, the combination of Robinson in view of Joy in view of Gooch fails to explicitly disclose the removable filter layer is a printed layer.
Lenz teaches the analogous removable filter layer 1 (Page 3/12, Paragraph 2, top layer 1 is a printed layer with black dye) is a printed layer.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer of Robinson in view of Joy in view of Gooch, so that the removable filter layer is a printed layer, as taught by Lenz, in order to provide an improved light deactivated adhesive drape system with an enhanced removable filter layer being printed with dye for providing desirable opaqueness to wavelengths of visible light as desired during wound treatment (Lenz, Page 3/12, Paragraph 2).
Regarding claim 17, the combination of Robinson in view of Joy in view of Gooch in view of Lenz discloses the invention as described above and further discloses:
The combination of Robinson in view of Joy in view of Gooch in view of Lenz fails to explicitly disclose wherein the printed layer comprises an isopropyl alcohol (IPA) soluble, water insoluble polymer and at least one light absorbing dye, and wherein the polymer comprises one or more of polyvinyl acetate (PVAc) or copolymers.
Gooch teaches wherein the analogous removable filter layer (Paragraph 76 and Figures 1-2, biocopmpatable hydrophilic film) comprises an isopropyl alcohol (IPA) soluble (Paragraph 76), water insoluble polymer (Paragraph 76) and at least one light absorbing dye (Paragraph 88), and wherein the polymer comprises one or more of polyvinyl acetate (PVAc) (Paragraph 38) or copolymers.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the printed layer of Robinson in view of Joy in view of Gooch in view of Lenz, so that the printed layer comprises an IPA soluble, water insoluble PVAc polymer with at least one light absorbing dye, as taught by Gooch, in order to provide an improved light deactivated adhesive drape system with an enhanced printed layer that is insoluble in water and soluble in isopropyl alcohol solvent for desired and controlled removal of the printed layer having at least one dye pigment for increased contrast and coloring of the drape (Gooch, Paragraphs 76 and 88).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) in view of Gooch et al. (U.S. Patent Pub. No. 20030180341) in view of Lenz et al. (DE 19804665 A1), as applied to claim 15, and in further view of Kamo et al. (JP 2015221086 A).
Regarding claim 18, the combination of Robinson in view of Joy in view of Gooch in view of Lenz discloses the invention as described above and further discloses:
The combination of Robinson in view of Joy fails to explicitly disclose wherein the printed layer comprises a partially-isopropyl alcohol (IPA) soluble substance and at least one light absorbing dye, the partially- IPA soluble substance configured to soften upon exposure to IPA, and wherein the partially IPA soluble substance comprises a substance wholly soluble in ketones.
Gooch teaches wherein the analogous removable filter layer (Paragraph 76 and Figures 1-2, biocopmpatable hydrophilic film) comprises a partially isopropyl alcohol (IPA) soluble substance (Paragraph 76) and at least one light absorbing dye (Paragraph 88), the partially-IPA soluble substance (Paragraph 76) configured to soften upon exposure to IPA (Paragraph 76), and wherein the partially IPA soluble substance (Paragraph 76) comprises a substance wholly soluble in ketones (Paragraphs 38, 76, polyvinyl acetate is wholly soluble in ketones).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the printed layer of Robinson in view of Joy in view of Gooch in view of Lenz, so that the printed layer comprises a partially IPA soluble with at least one light absorbing dye, as taught by Gooch, in order to provide an improved light deactivated adhesive drape system with an enhanced printed layer that is partially soluble in isopropyl alcohol solvent for desired and controlled removal of the printed layer having at least one dye pigment for increased contrast and coloring of the drape (Gooch, Paragraphs 76 and 88).
However, the combination of Robinson in view of Joy in view of Gooch in view of Lenz also fails to explicitly disclose the light absorbing dye comprising one or more of cyanine iodide, alizarin red and yellow, and congo red.
Kamo teaches an analogous printed layer 3 (Page 3/30, Paragraph 3, fibroin nano thin film layer 3 holding a dye comprising congo red) with an analogous light absorbing dye (Page 3/30, Paragraph 3) comprising one or more of cyanine iodide, alizarin red and yellow, and congo red (Page 3/30, Paragraph 3).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the light absorbing dye of the printed layer of Robinson in view of Joy in view of Gooch of Lenz, so that the light absorbing dye comprises congo red, as taught by Kamo, in order to provide an improved light deactivated adhesive drape system with an enhanced printed layer with a congo red dye for increased visualization of the drape during use on the skin (Kamo, Page 3/30, Paragraph 3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) in view of Gooch et al. (U.S. Patent Pub. No. 20030180341), as applied to claim 1, and in further view of Kamo et al. (JP 2015221086 A).
Regarding claim 22, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses:
The combination of Robinson in view of Joy discloses wherein the removable filter layer (Joy, Paragraph 49, removable light occlusive layer and partially transparent substrate) comprises a plurality of pattern coats (Joy, Paragraph 49, removable light occlusive layer and partially transparent substrate are construed as a plurality of pattern coats) each configured to block a separate range (Joy, Paragraph 49, removable light occlusive layer blocks range of light wavelengths and partially transparent layer is transparent to at least one wavelength, such that separate ranges of light wavelengths are blocked by the removable light occlusive layer and  partially transparent layer) of the plurality of light wavelengths (Robinson, Paragraph 44 and Fig. 2B, wavelengths 184; Joy, Paragraph 49, light wavelengths) that activate the at least one release agent (Robinson, Paragraphs 44, 48, 108 and Fig. 2B, release agent 182; Joy, Paragraphs 49-50, adhesive with a cross-linker that includes a photo-responsive group that is construed as a release agent).
However, the combination of Robinson in view of Joy fails to explicitly disclose at least one layer of light sensitive ink configured to change color upon exposure to the plurality of light wavelengths that activate the at least one release agent.
Gooch teaches an analogous removable filter layer (Paragraph 76 and Figures 1-2, biocopmpatable hydrophilic film) with at least one layer of light sensitive ink (Paragraph 88, film has a layer of coloring of dye or pigment which thereby absorbs light and is construed as a layer of light sensitive ink) configured to change color upon exposure to the plurality of light wavelengths (Paragraph 44 of Robinson as modified by Paragraph 88 Gooch, dye or pigment of Gooch changes color when absorbing and reflecting wavelength of light that actives the linker material 295 and release material 182 of Robinson to weaken the pressure sensitive adhesive bond 277 of Robinson to the skin) that activate the at least one release agent (Paragraph 44 of Robinson as modified by Paragraph 88 Gooch).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer of Robinson in view of Joy, so that the removable filter layer has a layer of light sensitive ink, as taught by Gooch, in order to provide an improved light deactivated adhesive drape system with at least one pigment layer for increased contrast and coloring of the drape allowing for increased visualization and identification of the state of the drape during treatment on a skin surface (Gooch, Paragraph 88).
However, the combination of Robinson in view of Joy in view of Gooch in view of Joy also fails to explicitly disclose wherein at least one of the plurality of pattern coats is insoluble to isopropyl alcohol (IPA), and wherein the at least one of the plurality of pattern coats insoluble to IPA is configured to be peeled off from an outer surface of one or more of the drape and the removable filter layer.
Kamo teaches wherein at least one of the analogous plurality of pattern coats 2a,2b (Page 4/30, Paragraph 5, permeable base material 2a,2b does not dissolve in solvent, which is isopropyl alcohol as per the combination with Paragraph 76 of Gooch) is insoluble to isopropyl alcohol (IPA) (Page 4/30, Paragraph 5 and Page 5/30 Paragraph 8), and wherein the at least one of the analogous plurality of pattern coats 2a,2b insoluble to IPA is configured to be peeled off from an outer surface (Page 7/30, Paragraph 4, second permeable substrate 2b easily peeled from outer surface of the fibroin nano thin film layer 3) of one or more of the analogous drape 1 (Page 7/30, Paragraph 4) and the analogous removable filter layer 3.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of pattern coats of the removable filter layer of Robinson in view of Joy in view of Gooch in view of Joy, so that a pattern coat is insoluble to IPA and is peeled off from an outer surface of the removable filter layer, as taught by Kamo, in order to provide an improved light deactivated adhesive drape system with enhanced plurality of pattern coats with one or more pattern coats being insoluble to IPA for controlling the exposure of the drape to external light stimulus such that a peeling force is required by a user to desirably control when the pattern coat is removed and the external light stimulus passes through the pattern coat (Kamo Page 4/30, Paragraph 5). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) in view of Gooch et al. (U.S. Patent Pub. No. 20030180341), as applied to claim 36, and in further view of Pensler (U.S. Patent Pub. No. 20150257938).
Regarding claim 37, the combination of Robinson in view of Joy in view of Gooch discloses the invention as described above and further discloses removing the removable filter layer (Joy, Paragraph 49, removable light occlusive layer) from the drape system 200 (Robinson, Paragraph 44 and Fig. 2B), wherein removing the removable filter layer (R Joy, Paragraph 49) from the drape system 200 (Robinson, Paragraph 44 and Fig. 2B) comprises applying the solvent (Gooch, Paragraph 76, film is safely removable with isopropyl alcohol) to the removable filter layer (Joy, Paragraph 49).
However, the combination of Robinson in view of Joy in view of Gooch fails to explicitly disclose after applying the solvent to the removable filter layer, wiping away the removable filter layer.
Pensler teaches an analogous drape 20 (Paragraph 25 and Figures 2-3) wherein after applying the analogous solvent (Paragraph 30, acetone solvent applied to medical tape 28 and wiped on medical tape 28) to the analogous removable filter layer 28, wiping away (Paragraph 76 of Gooch as modified by Paragraph 30 of Pensler, isopropyl alcohol solvent of Gooch is applied and wiped, as taught by Pensler, to wipe away the isopropyl alcohol soluble film of Gooch) the analogous removable filter layer 28.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer of Robinson in view of Joy in view of Gooch, so that the removable filter layer is wiped after applying a solvent, as taught by Pensler, in order to provide an improved light deactivated adhesive drape system with an enhanced removable filter layer that is wiped with a solvent for allowing an easy removal of the drape given by the exposure to the solvent (Pensler, Paragraph 30). 
Claims 43-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) and in further view of Gooch et al. (U.S. Patent Pub. No. 20030180341) and Steven (U.S. Patent No. 2539531).
Regarding claim 43, Robinson discloses a kit 188,200 (Paragraphs 17, 37, 44 and Fig. 2B) comprising: a drape system 200 (Paragraph 44 and Fig. 2B), wherein the drape system 200 comprises: a drape 200 (Paragraph 44 and Fig. 2B) comprising: a photosensitive adhesive layer 277,295 (Paragraph 44 and Fig. 2B)  comprising an adhesive release layer 295 (Paragraphs 44 and Fig. 2A,2B, adhesive release layer 295 is embedded in the one or more acrylic and polyurethane adhesive layer 277, it still meets the claim limitations as the adhesive release layer 295 is as an embedded/potting layer that is configured to contact the tissue) and one or more of an acrylic or polyurethane adhesive layer 277 (Paragraphs 53, 68, and Fig. 2B, adhesive 277 comprises combination of acrylic and polyurethane), the photosensitive adhesive layer 277,295 having at least one release agent 182 (Paragraphs 44, 108 and Fig. 2B) disposed within the photosensitive adhesive layer 277,295, wherein the at least one release agent 182 is configured to weaken a bond (Paragraphs 44, 112) of the photosensitive adhesive layer 277,295 to tissue 105 (Paragraph 44 and Fig. 2B) upon exposure to at least one of a plurality of light wavelengths 184 (Paragraph 44 and Fig. 2B), and a flexible film layer 125 (Paragraph 44 and Fig. 2B) coupled to the photosensitive adhesive layer 277,295; wherein the plurality of light wavelengths 184 are wavelengths comprising a portion of a visible light spectrum (Paragraph 123).
However, Robinson fails to explicitly disclose a removable filter layer coupled to the flexible film layer opposite the photosensitive adhesive layer, the removable filter layer configured to block the plurality of light wavelengths that activate the at least one release agent.
Joy teaches an analogous light deactivated adhesive drape system (Paragraph 49, photoresponsive adhesive layer, substrate layer, and removable light occlusive layer) with a removable filter layer (Paragraphs 49-50, removable light occlusive layer may be attached to the second side of the transparent or partially transparent substrate opposite the first side of the substrate that attaches to the photoresponsive adhesive layer) coupled to the analogous flexible film layer (Paragraph 49, paper substrate, wherein paper is material is construed as flexible) opposite (Paragraph 49) the analogous photosensitive adhesive layer (Paragraph 49, photoresponsive adhesive layer), the removable filter layer (Paragraph 49, removable light occlusive layer) configured to block (Paragraph 49, removable light occlusive layer blocks range of light wavelengths and partially transparent layer is transparent to at least one wavelength, such that separate ranges of light wavelengths are blocked by the removable light occlusive layer and  partially transparent layer) the analogous plurality of light wavelengths (Paragraph 49) that activate the at least one analogous release agent (Paragraphs 49-50, adhesive with a cross-linker that includes a photo-responsive group that is construed as a release agent).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible film layer of Robinson, so that there is a removable filter layer blocking the plurality of light wavelengths, as taught by Joy, in order to provide an improved light deactivated adhesive drape system with an removable filter layer with the ability to block separate ranges of light wavelengths for preventing the adhesive from prematurely switching to a low strength conformation increasing the application time of the drape (Joy, Paragraph 49).
However, the combination of Robinson in view of Joy also fails to explicitly disclose wherein the removable filter layer is configured to be removable upon exposure to a solvent.
Gooch teaches the analogous removable filter layer (Paragraph 76 and Figures 1-2, biocopmpatable hydrophilic film) is configured to be removable upon exposure to a solvent (Paragraph 76, film is safely removable with isopropyl alcohol).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the removable filter layer of Robinson in view of Joy, so that the removable filter layer is removable upon exposure to a solvent, as taught by Gooch, in order to provide an improved light deactivated adhesive drape system with an enhanced removable filter layer that is insoluble in water and soluble in isopropyl alcohol solvent for desired and controlled removal of the film (Gooch, Paragraph 76). 
However, the combination of Robinson in view of Joy in view of Gooch also fails to explicitly disclose at least one wipe containing the solvent.
Steven teaches an analogous drape (Col. 6, line 9, medical tape adhered to skin) with at least one wipe (Col. 6, line 15, cloth with solvent) containing the analogous solvent (Col. 6, line 15).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the drape system of Robinson in view of Joy in view of Gooch, so that the solvent is contained on a wipe, as taught by Steven, in order to provide an improved kit for a drape system with an enhanced solvent application by a wipe for applying to the backing of the drape allowing for the drape to be softened by the solvent and wiped away (Steven, Col. 6, lines 9-15).
Regarding claim 44, the combination of Robinson in view of Joy in view of Gooch in view of Steven discloses the invention as described above and further discloses wherein the drape system 200 (Robinson, Paragraph 55, drape 125 is sterilizable) and the at least one wipe (Steven, Col. 6, line 15, cloth is sterilized by solvent/detergent) are sterile.
	Regarding claim 45, the combination of Robinson in view of Joy in view of Gooch in view of Steven discloses the invention as described above and further discloses wherein the solvent (Gooch, Paragraph 76) is isopropyl alcohol (IPA) (Gooch, Paragraph 76).
Regarding claim 47, the combination of Robinson in view of Joy in view of Gooch in view of Steven discloses the invention as described above and further discloses wherein the polyurethane adhesive layer 277 is disposed between (Robinson, Fig. 2B) the adhesive release layer 295 and the flexible film layer 125.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (U.S. Patent Pub. No. 20090216170) in view of Joy et al. (WO 2015175963 A1) in view of Gooch et al. (U.S. Patent Pub. No. 20030180341) in view of Steven (U.S. Patent No. 2539531), as applied to claim 47, and in further view of Sachau et al. (DE 10301835 A1).
Regarding claim 48, the combination of Robinson in view of Joy in view of Gooch in view of Steven discloses the invention as described above but fails to explicitly disclose wherein the flexible film layer is a printed layer.
Sachau teaches wherein the analogous flexible film layer 3 (Page 7/18, Paragraph 8, barrier layer 3 is a printed layer) is a printed layer.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible film layer of Robinson in view of Joy in view of Gooch in view of Steven, so that the flexible film layer is a printed layer, as taught by Sachau, in order to provide an improved light deactivated adhesive drape system with an enhanced flexible film layer that is a printed layer for allowing a colored shaded print to be visible through the top surface of the drape for desirable attractiveness and covering of the underlying drape layers from being visible during wound treatment (Sachau, Page 3/18, Paragraph 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seibel et al. (US 20180353640 A1) teaches a photosensitive medical drape.
Carty et al. (US 8957277 B2) teaches a drape with insoluble and soluble layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786  

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786